Citation Nr: 1241977	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-46 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Cleveland, Ohio.  A transcript of that hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's service-connected disabilities, namely, bilateral pes planus with plantar fasciitis and degenerative changes at the metatarsal joints; lumbosacral strain with degenerative joint and disc disease associated with bilateral pes planus with plantar fasciitis and degenerative changes at the metatarsal joints; and radiculopathy, right L 5 associated with lumbosacral strain with degenerative joint and disc disease; have been of sufficient severity to produce unemployability throughout the appeal period.


CONCLUSION OF LAW

The criteria for TDIU are met throughout the appeal period.  38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's claim for individual unemployability.  Given the favorable disposition of this claim, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA as regards this matter.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

II.  TDIU

In a rating decision dated in June, 2009, the RO granted service connection for radiculopathy at the right L-5 with an evaluation of 10 percent effective November 20, 2008.  The RO also increased the rating for the Veteran's service-connected bilateral pes planus disability from 30 percent to 50 percent effective November 20, 2008; and continued the 20 percent rating for the Veteran's service-connected lumbar spine with degenerative joint and disc disease; for a combined total rating of 70 percent.  The Veteran did not appeal that decision; so the Board does not have jurisdiction over any aspect of that matter.  

However, in July 2009, the Veteran filed a formal claim (VA Form 21-8940) for individual unemployability; and in a rating decision in October 2009 the RO denied the claim.  The Veteran appealed that decision.

It is VA's policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  The Veteran's employment history, educational and vocational attainment, as well as particular physical disabilities are to be considered in making a determination on unemployability.  38 C.F.R. §§ 3.340, 3.341, 4.16.   

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

Factors such as employment history, as well as educational and vocational attainments, should be considered.  Id.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).  The word substantially suggests intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Veteran's service-connected bilateral pes planus disability has been rated as 50 percent disabling throughout the appeal period (since November 20, 2008), and as the Veteran has had a total combined evaluation for compensation of 70 percent throughout the appeal period (again, since November 20, 2008) the percentage criteria for TDIU on a schedular basis are met throughout the appeal period.  38 C.F.R. § 4.16(a).  The question thus is whether the Veteran's service-connected disability(s) alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529; Pratt v. Derwinski, 3 Vet. App. 269, 272. 

According to a VA examiner in July 2011, the Veteran retired in 1995 based on his age, not on his service-connected disabilities.  She then suggested that the Veteran would be able to perform sedentary type work.  The Board is not persuaded.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same).  

38 C.F.R. § 4.16(b) provides that a veteran's service-connected disabilities, employment history, educational and vocational attainment, but not age, are to be considered in making a determination on unemployability.  

Review of the claims file shows that the Veteran has consistently reported, since 1999, that he gave up his long time substantially gainful employment as a garment industry manufacturer representative in 1995 because of his service-connected bilateral foot disability; that is, because he was no longer able to walk.  This is corroborated by the 2011 examiner, who noted that the Veteran had reported for examination in a scooter, and conceded that the Veteran is only able to stand for 5 minutes and walk for 10 feet.  

Additionally, the Veteran reported, in 2009, that he had subsequently tried to obtain work in other, more sedentary type jobs, including office work, after 1996, but that he could not sustain even office work because of the walking involved just from the parking lot to the office.  

The Veteran is competent to testify with regard to his symptoms and experiences.  Barr v. Nicholson, 21 Vet.App. 303 (2007).  Moreover, the Board finds no reason to doubt the veracity of his assertions; which the Veteran first made soon after leaving his longtime substantially gainful employment.  Id.  The Board thus finds the Veteran's assertions of job loss secondary to his inability to walk because of his service-connected bilateral foot disability to be credible.  

Moreover, while the 2011 examiner indicated that the Veteran's service-connected disabilities do not prevent sedentary work, she did not opine as to whether this would be substantially gainful employment.  On the other hand, the Veteran, and his representative, note that the Veteran's longtime employment history involved extensive standing and walking in the performance of his work, including meeting with retailers and putting on trade shows; and they point out that it is no simple transition from this type of work to sedentary work; much less substantially gainful sedentary employment.  There is no lay or medical evidence of record that contradicts this assertion; and it is accorded great weight.  

The weight of the evidence is consequently in favor of the Veteran.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  The Board accordingly finds that the Veteran's service-connected bilateral foot disabilities, alone, or in combination with his service-connected back disabilities, have been sufficient to produce unemployability throughout the appeal period.  


ORDER

Entitlement to TDIU throughout the appeal period is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


